             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:18-cr-00043-MR-WCM-1

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
MATTHEW COREY DUNCAN            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 32].

     The Defendant, through counsel, moves the Court for leave to file a

Sentencing Memorandum under seal in this case. For grounds, counsel

states that the memorandum includes detailed sensitive and private personal

information concerning his background, including medical information for his

parents. [Doc. 32].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”
Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). Where sealing is

allowed, the defendant is still required to file in the public record a redacted

sentencing memorandum with only those portions that are allowed to be

sealed having been redacted. See id. at 491-92

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendant’s motion. The Defendant filed

his motion on November 10, 2018, and it has been accessible to the public

through the Court’s electronic case filing system since that time.

      The Fourth Circuit has recently addressed the balancing that the Court

should undertake in determining what portions, if any, should be redacted

from a sentencing memorandum in a criminal case. United States v. Harris,

890 F.3d 480, 492 (4th Cir. 2018). References to a defendant’s cooperation

are entitled to sealing and should be redacted. No such information,

however, is found in the memorandum at issue here. As for other information

a defendant seeks to seal, the Court should consider the materiality of the

information to an understanding of the Defendant’s case. The more

significant the information to any relief the Defendant seeks, the less likely it

should be placed in the record under seal. For instance, identities of and

information regarding a defendant’s family members (particularly minors) are

rarely germane to the factors for sentencing and thus would ordinarily be


                                       2
allowed to be redacted. Id. at 492. Here, the Defendant’s Memorandum and

exhibit thereto contain the identities of and information regarding his family

members, specifically the medical information for his parents. The

Memorandum and exhibit thereto also contain personal information

regarding the Defendant’s background in supporting his family, work ethic

and history, as well as the effect his incarceration has had emotionally and

financially on his family. However, the Defendant’s background in supporting

his family, work ethic and history, as well as the effect his incarceration has

had emotionally and financially on his family are central to Defendant’s

arguments.

      Here, the Defendant has demonstrated that the Memorandum and

exhibit thereto contain specific medical diagnosis and information regarding

his family members, and the public’s right of access to such information is

substantially outweighed by the Defendant’s competing interest in protecting

the details of such information. However, the information regarding the

Defendant’s background in supporting his family, work ethic and history, as

well as the effect his incarceration has had emotionally and financially on his

family are central to the argument the Defendant presents in favor of the

relief sought. Therefore, the public’s right to know the bases for the actions




                                      3
of this Court outweigh any privacy interest of the Defendant and the other

involved persons.

      Having considered less drastic alternatives to sealing the Defendant’s

Memorandum and exhibit thereto, the Court concludes that less drastic

alternatives to wholesale sealing of the Defendant’s Memorandum and

exhibit thereto are feasible.

      Accordingly, the Defendant’s Motion to Seal Sentencing Memorandum

is granted in part and denied in part, and counsel shall be permitted to file

the Sentencing Memorandum and exhibit thereto under seal. However, the

Defendant shall also file a publicly accessible version of the Sentencing

Memorandum and exhibit thereto redacting only those portions containing

the specific medical diagnosis and information regarding the Defendant’s

family members, which are found in the Memorandum at line seven on page

2, line twenty-two on page 6, line five and lines eighteen through nineteen

on page 7.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Sentencing Memorandum [Doc. 32] is GRANTED IN PART and DENIED IN

PART.    Specifically,   the    Defendant’s   Motion   to   Seal   Sentencing

Memorandum is GRANTED to the extent that the Sentencing Memorandum

[Doc. 33] and exhibit thereto [Doc. 33-1] shall be filed under seal and shall


                                       4
remain under seal until further Order of the Court. The Defendant’s Motion

to Seal Sentencing Memorandum [Doc. 32] is DENIED to the extent that the

Defendant shall file a redacted version of the Sentencing Memorandum and

exhibit thereto on the public docket prior to the sentencing hearing in this

matter.

     IT IS SO ORDERED.

                               Signed: November 16, 2018




                                      5
